Citation Nr: 0511983	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  98-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1981 
to July 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In November 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated during service for adult 
situational reaction, and the veteran is currently diagnosed 
with schizophrenia.  There is no link between the veteran's 
schizophrenia and her military service.

3.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of chronic pain, swelling 
and giving way.  The evidence shows that she has tenderness 
of the right knee with extension to 0 degrees and flexion to 
90 degrees.  There is no subluxation or lateral instability, 
and no X-ray evidence of degenerative joint disease.   




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service; nor may a psychiatric disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected residuals of a 
fractured right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.71(a) and Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in May 2004, she was told what evidence was of 
record and what was needed to substantiate her claim.  She 
was also told of what evidence and information the government 
would obtain and of what she should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

A recent court decision held that VA must wait one year 
before denying a claim.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act 
of 2003, Congress reinstated VA's authority to make decisions 
on all claims without waiting one year.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the Board may proceed with adjudication of 
this claim.  

Service connection

Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  It requires that the veteran have a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Id.; 38 C.F.R. § 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The Evidence

The veteran's service medical records show that in January 
1982, the veteran underwent a mental health consultation due 
to job-related stress. It was noted that the veteran was 
reported by her supervisor to be "flakey", usually unkempt, 
late for work, and disconnected in thought.  The provisional 
diagnosis was, adult situational reaction.  The consultation 
report reflected that the veteran had job related stress.  It 
was noted that she was an immature 19 year old with probable 
sensational reaction to job and new environment.  Thereafter, 
that same month, it was noted that the veteran was doing 
better and feeling more adjusted on her job.  The finding 
was, immature 19 year old, possible alcohol problem.  In 
February 1982, she was seen for job related problems.  It was 
noted that she had a very flat affect and she was seen for 
psychological testing.  On discharge in June 1982, the 
examiner found, possible mixed personality disorder.  

In February 1996, the veteran was admitted to a VA facility 
for bipolar disorder and alcohol dependence.  She stated that 
her drinking problem began at age 15.  She gave a history of 
tremors, blackouts, hallucinations, and arguments with family 
and friends.  Alcohol dependence was diagnosed, as were rule 
out bipolar, and rule out schizophrenia.  

The veteran was hospitalized at a VA facility in March 1997 
after feeling depressed and suicidal.  The discharge 
diagnoses were: paranoid schizophrenia; and alcohol 
dependence in remission.  A January 1998 VA hospital report 
also shows a diagnosis of schizophrenia.  

The veteran was examined by VA in June 2004.  The claims file 
was reviewed by the examiner.  The veteran's history was 
documented in detail.  The veteran underwent a mental status 
examination.  The examiner concluded that the veteran's 
condition met the criteria of schizophrenia.  The examiner 
reported that there were no notes in the veteran's service 
medical records to link her current psychiatric condition 
first diagnosed in the early 1990's to any events in service.  
It was reported that it was very unlikely that any adjustment 
problems or personality disorder problems that were noted and 
described in service could be a co-factor in the development 
of her current psychiatric condition of schizophrenia.  The 
diagnosis was, schizophrenia, paranoid, chronic, partial 
remission.  

Discussion

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination.  Evans; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

While the veteran was treated in service for adult 
situational reaction, and she currently has a diagnosis of 
paranoid schizophrenia, there is no medical evidence linking 
her currently diagnosed psychiatric disability with her 
military service, many years prior.  Paranoid schizophrenia 
was not affirmatively documented until 1997, many years after 
service, when the veteran was admitted to a VA facility.  In 
addition, a VA examiner has opined that there is no 
relationship between the veteran's military service and her 
current disability.  This decision was reached after 
examining the veteran, as well as after a review of the 
veteran's claims file.  The opinion was supported by 
rationale.  In addition, this opinion stands uncontradicted 
in the record.  Thus the Board finds that based n the 
evidence of record, service connection must be denied.  

It is noted that the veteran was diagnosed in service with a 
possible mixed personality disorder.  The Board would point 
out that as noted above, personality disorders are not 
diseases or injuries for compensation purposes and, as such, 
may not be service connected.  

The veteran's statements have been considered.  Her lay 
statements, while credible with regard to her subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between her currently 
diagnosed paranoid schizophrenia and her military service.  
Consequently, the Board cannot accord any probative value to 
her statements regarding the etiology of her disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Increased Evaluation

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

If a disability being evaluated is not listed in the rating 
schedule, it is permissible to rate the disability under a 
diagnostic code for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20 (2004).  Conjectural analogies are to be 
avoided, however, as is the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Id.


Degenerative and traumatic arthritis, established by X-ray 
findings, are rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2004).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Separate evaluations may in some cases be assigned for non- 
overlapping manifestations of knee disability.  See, e.g., 38 
C.F.R. § 4.14 (2004); VAOPGCPREC 9-2004 (Sept. 17, 2004); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997);  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
the combined evaluation for the affected leg cannot exceed 
the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance." 38 C.F.R. § 
4.40 (2004).  To that end, section 4.40 provides that:  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).  To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:


	(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).


	(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).


	(c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).


	(d) Excess fatigability.


	(e) Incoordination, impaired ability to execute skilled 
movements smoothly.


	(f) Pain on movement, swelling, deformity or atrophy of 
disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("[t]he intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.").  

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Evidence

VA outpatient treatment records show treatment for right knee 
complaints in 1992 and 1993.  

The veteran was examined for disability evaluation by VA in 
October 1997.  The veteran reported that she was last 
examined by VA three years prior.  She reported that she had 
fallen two times in the last 24 hours because her knee had 
given out.  She reported that she had locking once every two 
to three months and that her knee gives out daily.  She noted 
that her knee had dislocated four to five times over the past 
three years, and that treatment involved using an Ace, ice 
and elevation.  She reported last being treated for pain one 
year prior.  She reported walking and weather changes are 
aggravating factors.  She also reported that sometimes the 
knee swells.  On examination, the veteran had pain on 
movement of the knee.  There was no effusion, crepitus or 
instability.  Motion was from 0 to 110 degrees.  X-rays of 
the right knee showed no evidence of fracture, dislocation or 
bony destruction.  The diagnosis was, history of right knee 
dislocation and some limitation in range of motion.  

VA outpatient records show treatment for right knee 
complaints continuing into 2001.  A January 2001 X-ray report 
notes a negative impression of the right knee with no 
remarkable bone, joint, or soft tissue abnormality.  A July 
2001 note and an August 2001 note diagnosed degenerative 
joint disease of the right knee.  It was noted in August 
2001, that the veteran had a DonJoy brace that no longer fit.  
An August MRI found, negative examination of the right knee.  

The VA examined the veteran in June 2004.  It was noted that 
the claims file had been reviewed.  The veteran's history was 
extensively reviewed.  The veteran complained of falling when 
the right knee gives away, and that this occurs anywhere from 
one to three times a month.  She stated that she is able to 
walk half a block before she must stop and rest due to pain.  
She reported having daily pain and that she has swelling 
after a fall.  The veteran reported that she uses a brace but 
that she has not worn it for the last month because it is too 
small.  The examiner noted that the veteran's history 
suggested functional impairment  due to decreased level of 
activity.  It was noted that the history of the knee giving 
way suggested weakness and excess fatigability.  It was noted 
that there was no history to suggest incoordination.  Motion 
of the right knee was from 0 to 90 degrees with pain 
beginning at 60 degrees with maximum pain at 90 degrees.  
There was moderate patellofemoral crepitus in the right knee.  
There were no scars.  The right calf measured 45 cm and the 
left calf measured 46 cm.  There was medial and lateral joint 
line tenderness to a slight degree and peripatellar 
tenderness diffusely about the right knee.  There was slight 
lateral positioning on the right patella.  There was a 
negative Lachman test, negative anterior and posterior drawer 
signs and no varus or valgus laxity of the knee.  Strength 
and resistance were decreased in the right quadriceps as 
compared with the left.  X-rays of the right knee showed 
normal alignment with no narrowing of the femoral tibial 
joints or the patellofemoral joints.  The diagnosis was, 
right patellar dislocation.  The examiner noted that the 
veteran's subjective symptoms with regard to her functional 
impairment are compatible with the diagnosis of the injury.  

Discussion

The veteran's right knee disability is currently rated under 
Diagnostic Code 5257 as 30 percent disabling.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  The 
veteran's right knee disability is currently at 30 percent, 
which is the highest available rating under Code 5257.  In 
order to assign a rating beyond 30 percent under any other 
potentially applicable code, the evidence must show right 
knee ankylosis, (DC 5256), extension limited to 30 degrees or 
more (DC 5261) or nonunion of the tibia and fibula with loose 
motion, requiring a brace (DC 5262).  38 C.F.R. Part 4, DC 
5261, 5262, 5256 (2004).  

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Although the veteran has documented decrease in range of 
motion, the medical evidence of record does not include an X- 
ray finding of degenerative arthritis that would permit the 
Board to assign a separate rating for arthritis and 
limitation of motion in right knee under VA O.G.C. Prec. Op. 
No. 23-97 or VA O.G.C. Prec. Op. No. 9-98.  It is noted that 
X-rays and an MRI showed no arthritis.  

The veteran's right knee 30 percent evaluation is based 
entirely upon severe recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  A 30 percent 
evaluation under Diagnostic Code 5257 represents the maximum 
schedular evaluation under this code.  The record does not 
suggest pertinent symptomatology beyond that contemplated by 
the disability level set out in the rating schedule.

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Because 
Diagnostic Code 5257 is a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 
Therefore, no greater benefit can flow to the veteran under 
Diagnostic Code 5257.  

Analogous ratings for impairment of the right knee either are 
not applicable to the veteran's case or do not offer a higher 
disability rating.  As noted above, the only possibilities 
for a higher disability evaluation based on limitation of 
motion of the right knee would be under Diagnostic Code 5256, 
reflective of ankylosis, under Diagnostic Code5261for 
limitation of extension beyond 30 degrees, or under 
Diagnostic Code 5262, for nonunion of the tibia and fibula, 
which are not present in this case. 

There is no showing of ankylosis and no showing of nonunion 
of the tibia and fibula.  In regard to Diagnostic Code 5261, 
pertaining to limitation of extension of the leg, the Board 
finds probative that the motion performance of record as 
documented by the VA on examination for extension is 0 
degrees.  A higher rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, would be warranted only if the 
veteran's extension were limited to 30 degrees, actually or 
functionally.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

Service connection for a psychiatric disability is denied.  

Entitlement to an increased evaluation for right knee 
disability beyond 30 percent is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


